DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: in independent claims 1 and 20 the inclusion of limitation, “a clutch mechanism coupling the discharge valve and the discharge valve hydraulic drive unit to pull up the discharge valve by driving force of the discharge valve hydraulic drive unit, and being disconnected at a predetermined timing to cause the discharge valve to descend,” along with other claim language in particular ‘a hydraulic drive unit’ was not found or fairly taught by the prior art.
The closest prior art is to TOTO Ltd. (JP 2009-257061 A) but does not show a clutch mechanism coupling the discharge valve and the hydraulic drive unit. Johnson (US 7,617,949) shows a general state of the art of a clutch mechanism for water regulation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        3/15/2022